Citation Nr: 0123235	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  Previously, by an October 1995 
rating decision, service connection for PTSD was denied.  
Consequently, the initial question before the Board is 
whether the previously denied claim should be reopened.  

The Board must address the issue of whether new and material 
evidence to reopen has been submitted in the first instance 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  The decision below addresses the 
question of whether the claim should be reopened.

During the pendency of this appeal, arguments relative to a 
claim of service connection for psychiatric disability due to 
undiagnosed illness were raised.  They were addressed in a 
February 1999 statement of the case.  However, when the 
veteran and his representative appeared at an April 1999 
hearing, they indicated that the only claim they wished to 
pursue was the PTSD claim.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an October 1995 
rating decision; the veteran was notified of the adverse 
action, but did not appeal.

2.  Evidence has been received since the October 1995 denial 
that is so significant that it must be considered in order to 
fairly decide the veteran's underlying claim of service 
connection.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
service connection for PTSD has been submitted.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 3.304(f), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that, by an October 1995 rating decision, the 
RO denied the veteran's claim of service connection for PTSD.  
The veteran was notified of the denial by letter dated October 
11, 1995.  He did not appeal.  Because the veteran did not 
appeal, the 1995 decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

A previously denied claim can only be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

As noted above, the Board must address the issue of whether 
new and material evidence has been submitted in the first 
instance because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2000).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2000); cf. 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.156(a)) 
(new and material evidence is defined differently for claims 
filed after August 29, 2001). 

Evidence available to the RO in October 1995 included 
military medical and personnel records, and a VA examination 
report prepared in September 1995.  Service medical records 
and service personnel records show that the veteran had a 
history of fighting and drunkenness.  As a result of 
fighting, the veteran sustained a head laceration in July 
1991 and fractured his 4th left metacarpal in November 1988.  
The veteran was hospitalized for alcohol dependence in July 
1990 and mental status examination was negative at that time.  
He was also the subject of several disciplinary actions for 
various forms of insubordination and offenses that included 
assaulting another Marine, disobeying orders, and 
drunkenness. 

During the September 1995 VA examination, the veteran was 
diagnosed with generalized anxiety disorder, panic disorder, 
and personality disorder.  The examiner specifically found 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  

Evidence received after the final October 1995 rating 
decision included various reports from VA, including an 
examination report prepared in December 1997, and private 
reports, including an April 1999 letter from G. S. Gill, M.D.  
During the December 1997 VA examination, the veteran was 
diagnosed with intermittent explosive disorder and 
generalized anxiety disorder.  The examiner found that the 
veteran did not have PTSD.  VA clinical records disclose that 
the veteran carried a diagnosis of intermittent explosive 
disorder since April 1994.  He attended anger management 
classes and received biofeedback.  He was also diagnosed with 
a personality disorder and somatization disorder.

In a letter dated in April 1999, Dr. Gill,, stated that the 
veteran had major emotional difficulties including anger and 
insomnia.  Dr. Gill reported that these problems began when 
the veteran was in the Marine Corps and served in Korea and 
Desert Storm.  He had several very traumatic events during 
service and was thought to have PTSD.

Based upon the above evidence, the Board finds that the newly 
received evidence is new and material.  38 C.F.R. § 3.156(a).  
Not until Dr. Gill's 1999 letter was received did the 
evidence reflect that a medical examiner felt that the 
veteran had PTSD.  Although Dr. Gill's opinion does not 
indicate that his opinion was based on anything other than 
the veteran's own uncorroborated account of what happened 
during his military service, Dr. Gill nevertheless felt that 
the veteran had PTSD, something that was not shown in 
evidence available to the RO in October 1995.  Consequently, 
the Board finds that this newly received evidence is so 
significant that it must be considered to fairly decide the 
underlying claim.  It short, it tends to prove a significant 
point that was not previously shown-that the veteran has 
PTSD.  Therefore, it is new and material.  The claim is 
reopened.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) was enacted during the 
pendency of this appeal.  See also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In this regard, as the Board 
has already pointed out, the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 8 Vet. App. 1, 
4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Even the Veterans Claims 
Assistance Act of 2000 recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  Given the necessity to address 
its own jurisdiction, and because the action taken herein to 
reopen the previously denied claim of service connection 
favors the veteran, the Board finds no prejudice in its 
action to proceed on this preliminary question of 
jurisdiction without remanding the case to the RO.


ORDER

New and material evidence sufficient to reopen a claim of 
service connection for PTSD has been submitted; to this 
extent, the veteran's appeal is granted.


REMAND

As noted above, Dr. Gill's assessment of PTSD does not appear 
to be based on the available record, but instead appears to 
be grounded in the veteran's own account of what happened 
during his military service.  In that regard, the Board notes 
that the current record does not contain evidence of a 
verified stressor and it appears that the veteran has failed 
to provide any information regarding a specific stressful 
event in service.  Rather, the veteran apparently disliked 
his time in service.  Notably, when asked to identify a 
stressful event, he referred to his divorce rather than to a 
service-related incident.  At a hearing conducted in June 
2001, he reported being beaten when he was arrested in 
Okinawa, Japan.  He also reported that he was lost between 
enemy lines while serving in the Southwest Asia theater of 
operations during the Persian Gulf War.  Otherwise, it does 
not appear that he has provided information concerning 
specific events, names, dates, or locations as is ordinarily 
required to investigate the claimed stressor(s).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts is not an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Given that new and 
material evidence has been presented sufficient to reopen the 
veteran's claim, the Board finds that further evidentiary 
development is required to fulfill VA's duties to notify and 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The veteran should be notified of the need to provide as much 
specific information as possible about his in-service 
stressor(s).  Thereafter, an examination to determine whether 
he indeed experiences PTSD is necessary.  

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence relevant to his claim 
of service connection.  All of Dr. Gill's 
relevant records should be sought.

2.  The veteran should be given an 
opportunity to provide greater detail 
regarding his claimed in-service 
stressors, including dates, names, 
places, unit(s) of assignment, etc.  
Thereafter, the RO should contact the 
service department in an attempt to 
confirm the veteran's claimed stressors. 

3.  The veteran should be scheduled for a 
psychiatric evaluation.  Psychological 
testing should be conducted with a view 
toward determining whether he meets the 
criteria for a diagnosis of PTSD.  A 
psychiatrist should review the test 
results, the evidence in the claims 
folder, and the results of the search for 
evidence to corroborate the veteran's in-
service stressor(s).  A psychiatric 
examination should be conducted.  The 
examiner should indicate whether the 
veteran has PTSD relative to any in-
service event(s).  The examiner should 
explain his/her opinions in the context 
of the entire record, including Dr. 
Gill's April 1999 opinion.  

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  After all required 
notification and development have been 
completed, the RO should take 
adjudicatory action.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice, but he may 
submit additional evidence and argument.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

